                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

 MICHIGAN LABORERS’ PENSION
 FUND, TRUSTEES OF, et al.,

                            Plaintiffs,             Case No. 2:18-cv-00176-PLM-TPG
 v.
                                                    U.S. District Judge: Paul L. Maloney
 SNOWDEN, INC.,                                     Magistrate Judge: Timothy P. Greeley
                      Defendant.
 _________________________________/

      CONSENT JUDGMENT AGAINST DEFENDANT SNOWDEN, INC.

        Based on Plaintiffs’ and Defendant’s stipulations and Settlement Agreement:

        IT IS ORDERED AND ADJUDGED that Defendant Snowden, Inc., shall pay

Plaintiffs the sum of $140,883.90, for the period April 2012 through September

2017.

        IT IS FURTHER ORDERED AND ADJUDGED that:

        1.    The Settlement Agreement, incorporated into this Order, is between

Plaintiffs and Defendant. Any party to the Settlement Agreement may enforce this

Consent Judgment according to the terms of the Settlement Agreement; and

        2.    If Defendant fully satisfies the terms of the Settlement Agreement,

Plaintiffs and Defendant may submit a stipulated order vacating this Consent

Judgment.
      3.     This Court retains jurisdiction to enforce this Consent Judgment and

the Settlement Agreement.


 Dated:    February 15, 2019                /s/ Paul L. Maloney
                                           ______________________________
                                           Paul L. Maloney
                                           U.S. District Judge



Agreed as to form and substance:

FOR PLAINTIFFS:                            FOR DEFENDANT:

/s/Lauren E. Crummel                        /s/Robert E. McCarthy
Christopher P. Legghio (P27378)             Robert McCarthy
Lauren E. Crummel (P73333)                  Robert E. McCarthy and Associates
Megan B. Boelstler (P79125)                 411 West Lake Lansing Road, Suite C-110
Legghio & Israel, P.C.                      East Lansing, MI 48823-8531
306 South Washington Avenue, Suite 600      (517) 337-2000
Royal Oak, MI 48067-3837                    robert@bmccarthylaw.com
(248) 398-5900                              Date: January 31, 2019
cpl@legghioisrael.com
crummel@legghioisrael.com                   /s/Malcolm McKinnon
mbb@legghioisrael.com                       Malcolm McKinnon
Date: February 1, 2019                      McKinnon & McKinnon
                                            148 East Grand River Avenue
                                            P.O. Box 102
                                            Williamston, MI 48895-8400
                                            (517) 349-0780
                                            malcmckin@aol.com
                                            Date: January 31, 2019


                                           DEFENDANT:
                                           /s/Randy Snowden
                                           Snowden, Inc.
                                           Date: January 28, 2019
